In the petition and brief for a rehearing in this matter, our attention has been called to the fact that this court, in the case of Figgins v. Life  Casualty Ins. Co. of Tenn., 151 So. 129, held that the contract of insurance is indivisible regardless of how the premium was allocated. That decision may be distinguished from the case at bar upon the ground that in the Figgins Case the question involved related to whether or not a contract of insurance ever came into being because of the lack of concurrence, or meeting of the minds between the parties to the agreement, and the statement that the policy of insurance is indivisible referred only to the facts of that case.
Our holding in the Figgins Case should not be construed to mean that valid insurance policies may not be divisible where there are separate premiums paid for different classes of coverage.
In the instant case there is no question relating to want of mutuality in the contract, and a further examination into the authorities in respect to the divisibility of insurance contracts where different classes of insurance are granted in consideration of separate premiums fortifies the view taken by us in this case.
In the very recent case of Pyramid Life Ins. Co. v. Selkirk, 80 F.(2d) 553, 554, the United States Circuit Court of Appeals for the Fifth Circuit held that "combination life and disability policies, such as this, are regarded as two distinct contracts, to effect different objects, though contained in one instrument." See, also, Penn Mutual Life Ins. Co. v. Hartle, 165 Md. 120, 166
A. 614, 91 A.L.R. 1466; Rosso v. N.Y. Life Ins. Co.,157 Miss. 469, 128 So. 343, 69 A.L.R. 833; N.Y. Life Ins. Co. v. Davis (D.C.) 5 F. Supp. 316.
For the reasons hereinabove set forth the application for rehearing is refused.
Rehearing refused.